Citation Nr: 1747368	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-05 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent disabling for service-connected headaches.

2.  Entitlement to an increased rating in excess of 0 percent disabling for service-connected residuals, injury, right hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007 and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  

In pertinent part, the December 2007 rating decision granted service connection for headaches with a noncompensable evaluation and service connection for residuals, injury, right hand, also with a noncompensable evaluation.  The October 2015 rating decision granted an increased rating for the headaches at an evaluation of 30 percent from August 13, 2012.  

The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id.

The Veteran testified at a video conference hearing in June 2017 with the undersigned Veterans Law Judge (VLJ) and the transcript of the hearing is of record.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran testified at his June 2017 hearing that he remains employed as a short-haul truck driver.  As such, entitlement to TDIU will not be considered here.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the increased rating claims, the Board finds that additional development is necessary before these claims are ready for appellate review on the merits as explained below.  

At his June 2017 hearing with the undersigned VLJ, the Veteran asserted that his service-connected headaches have worsened, affecting his occupation as a truck driver, and also that his "downtime" from these headaches has increased in both severity and frequency.  The Veteran remarked that symptoms from his service-connected residuals, injury, right hand have worsened, pointing out that he can't close his hand all the way and that numbness in that hand has increased, to the point where he is unable to grasp objects in his right hand anymore, which also affects his occupation as a truck driver and other aspects of daily living.

In light of the Veteran's testimony and the additional lay evidence submitted, the Board finds that an examination regarding the claim condition is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The most recent VA examination was in August 2012, over 5 years ago.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records pertinent to the claim and associate them with the claims file, and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims.

2.  After any outstanding records have been associated with the claims file, afford the Veteran appropriate VA examinations to determine the nature and severity of his service-connected headaches and residuals, injury, right hand.  

The examiner is requested to describe all manifestations and symptoms of the Veteran's service -connected headaches and residuals, injury, right hand, to include the functional impairment caused by each, with specific regard to the Veteran's occupational functioning.

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  

The AOJ should ensure that the examiner(s) provide all information required for rating purposes, to include a discussion of the functional and occupational impact of the disabilities.

Attention is invited to the Veteran's service-connected cervical spondylosis and associated service-connected bilateral upper and middle group radiculopathies, and any possible relationship between those disabilities and the symptoms currently described by the Veteran for either his headaches or his residuals, injury, right hand.

3.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




